DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-24 in the reply filed on May 10, 2022 is acknowledged.  The election requirement between Groups I and II is withdrawn. The election of the species that includes claims 12-17 and 24 is acknowledged. As such, claims 1-17, 23 and 24 are examined herein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burri, EP 0937411 in view of Marttila et al., Flavor and Texture in Processing of New Oat Foods and Yan, The Cause of Bitter Flavor Development in Toasted Rolled Oats
Regarding claims 1-3, Burri teaches a method of producing roasted oats, the method comprising heat treating oat groats at a temperature of 120℃  or higher (it is noted that Burri discloses an embodiment wherein groats are heated at 180℃ [0025]) for 2 to 40 minutes [0009]. Since Burri teaches the starting material as, “oat groats, bran, flakes, or flour” [0008], one would have reasonably assumed the “oat groats” are “substantially intact groats” given that Burri only recites “oat groats”, as opposed to cut groats and further expressly discloses comminuted oat materials. Burri does not specifically stated “roasting” as the heat treatment, but Burri does not limit the heat treatment [0009]. Burri does not disclose achieving a negative slope as claimed.
Marttila teaches flavor volatile components are developed during toasting of oat groats and that the basic flavor reaction of toasted groats has a strong nutty flavor (p. 336). It is noted that Marttila states “toasting” instead of the claimed “roasting”; however, since the present specification fails to provide a clear definition of “roasting” and Martilla teaches toasting produces a nutty flavor, Martilla teaching of “toasting” oats is herein considered equivalent to the claimed “roasting”. Thus, one would have been motivated to heat the groats of Burri by toasting them to bring out the nutty, browned flavor characteristics. 
Yan teaches it is known in the art to use color measurements (L*a*b*) and states a less intense toasting color was positively associated with bitterness (p.22, 36, 44). Thus, it would have been obvious for one monitor color change during roasting and to use a known technique for doing so. One would have been motivated to monitor the color change to ensure the groats were roasted to the desired flavor profile.  
Regarding claims 4 -6, claim 1 is applied as stated above. Burri teaches subjecting the oat groats to a pre-oxidation, hydrothermal treatment step (steam or soaking) to improve stability [0004-0013, 0016-0019] and Marttila further teaches that raw oats contain high activity of lipase which can be inactivated by heat treatment to prevent development of rancidity (p. 337-338). Thus, it would have been obvious for one to inactivate lipase activity for the reason of preventing rancidity.
Regarding claims 9 and 10, claim 1 is applied as stated above. The prior art does not expressly disclose the roasted oats have a moisture content of 6%/1% or less; however, the determination of a desired moisture level would have been routine and obvious to one of ordinary skill in the art depending on the final use of oats. 
Regarding claim 11, modified Burri teaches a food ingredient comprising a whole, cut, or ground ingredient derived from the roasted oats as claimed (Burri [0005]). 
Regarding claim 12, modified Burri teaches producing a flour (Burri [0023]).
Regarding claim 17, claim 12 is applied as stated above. The flour of modified Burri is expected to possess identical properties as the claimed invention given both are produced by roasting oat groats as claimed.

Claim(s) 7-8, 13-16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burri, EP 0937411 in view of Marttila et al., Flavor and Texture in Processing of New Oat Foods and Yan, The Cause of Bitter Flavor Development in Toasted Rolled Oats in further view of Hellweg et al. US 5523109.
Regarding claims 7 and 8, claim 1 is applied as state above. Modified Burri does not expressly disclose drying the groats after inactivation. Hellweg teaches a method of producing oat groats wherein groats are subjected to an inactivation step and dried to a moisture level of about 15% (“about” would include values “less than 15%”) prior to roasting (col. 4, lines 20-30). While the art does not expressly teach drying for the purpose of storing before roasting, it would have been within the skill level of one of ordinary skill in the art to dry the groats to a suitable moisture level to ensure the groats where in condition for further, future treatment, if needed. To do so would have been routine and obvious to one of ordinary skill in the art. 
Regarding claims 13, 16 and 23, claim 12 is applied as stated above. Modified Burri does not expressly disclose the claimed food product. Hellweg teaches a food product comprising roasted groats flour and additional ingredients to obtain a ready to eat cereal product (col. 5, lines 20-30). It would have been obvious to one of ordinary skill in the art to use known ingredients, in required amounts, to include addition flours, for their intended purposed based on what was needed to produce the desired final product. To do so would have been obvious and routine to one skilled in the art. 
Regarding claims 14 and 15, claim 12 is applied as stated above. As stated, Hellweg discloses forming flour from the roasted groats but the prior art does not expressly disclose the size distributions of the flour particles. However, one of ordinary skill would have easily optimized the flour particle size based on the normal standard in the art and the intended use of the product. Obtaining the desired particle size distribution of the flour would have been obvious and routine to one of ordinary skill in the art.  
Regarding claim 24, claim 23 is applied as stated above. Burri teaches the roasted oat material may be mixed with other components such as skimmed milk powder, etc [0019]. While the art does not expressly disclose the food product as “a peanut free spread”, the art is silent regarding the use of peanuts and it would have been within the skill level of one of ordinary skill in the art to construct any desired product, to include a “spread”, with the roasted material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LSW/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792